Citation Nr: 0922997	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for papules of the 
forearms, claimed as due to an undiagnosed illness.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for insomnia and fatigue 
due to an undiagnosed illness.  

3. Service connection for a disability manifested by insomnia 
and fatigue, claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to 
September 1987; November 1990 to May 1991; and June 1994 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran was afforded an April 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is associated with the record. In 
the December 2005 RO decision on appeal, the new and material 
evidence issue was characterized as a petition to reopen a 
claim of service connection claim for a generalized anxiety 
disorder  

At the April 2009 Travel Board hearing, the Veteran withdrew 
that aspect of the claim pertaining to a generalized anxiety 
disorder, but he continued to assert that he had a disorder 
characterized as a sleep disturbance as related to an 
undiagnosed illness. The Board recharacterized the issue as 
whether new and material evidence has been received to reopen 
a claim of service connection for insomnia and fatigue as due 
to an undiagnosed illness.  Because the claim is presently 
reopened and granted on the merits, no prejudice inures to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).    

The February 2009 statement by the Veteran's representative 
listed an issue of service connection for hypertension and 
gastrointestinal conditions (GERD) due to an undiagnosed 
illness. A timely substantive appeal (Form VA-9 or 
equivalent) was not filed for these issues. Thus, these 
issues are not presently before the Board. 38 C.F.R. 
§ 20.202. 

FINDINGS OF FACT

1. The Veteran developed papules of the forearms following 
Persian Gulf War service and a definitive clinical diagnosis 
for the skin disorder has not been identified.

2. By rating decision in February 2002, the RO denied the 
Veteran's claim of entitlement to service connection for 
insomnia and fatigue, as due to an undiagnosed illness; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

3. Certain evidence received since the February 2002 rating 
decision is neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for insomnia and fatigue, as due to an undiagnosed illness.  

4. The evidence showed a continuity of symptomatology of a 
disability manifested by insomnia and fatigue following the 
Veteran's active service during the Persian Gulf War.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for papules of both forearms have been met. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

2. The February 2002 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002). 

3. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
disability manifested by insomnia and fatigue, as due to an 
undiagnosed illness. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

4. The criteria for the establishment of service connection 
for a disability manifested by sleep disturbances have been 
met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analyses

Service connection due to an undiagnosed illness - in General

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
Veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. The Veteran qualifies as a Persian Gulf Veteran by 
receipt of his Southwest Asia Service Medal with three bronze 
service stars.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

Papules of the forearms, claimed as due to an undiagnosed 
illness

The Veteran contends that papules on his forearms result from 
an undiagnosed illness. The evidence reflects that the 
Veteran's skin disorders have varied in severity with no 
definitive clinical diagnosis. After resolving the benefit of 
the doubt in favor of the Veteran, the claim is granted.  38 
U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
-
The Veteran was afforded a November 2000 VA general medical 
examination. He did not report any skin disorders and the 
examiner reported that "no remarkable lesions or eruptions" 
of the skin were present.  

VA treatment records, dated February 2004, showed that the 
Veteran was noted to have "flat and pale" hyperkeratotic 
lesions on his forearms. The Veteran was reexamined in June 
2005. He described his skin disorder as red bumps. The bumps 
break open, oozing bloody pus that results in scarring. He 
reported that this disorder has been decreasing in severity. 
During physical examination, the physician noted a small 
erythematous papule of the right forearm and several 
hypopigmented rounds scars. The hypopigmented round scars 
were healed scars with no active skin condition. All were 
flat and superficial. The physician further described the 
scars as "speck[s] of lesions and hardly noticeable." In 
his opinion, the only active lesion was the small 
erythematous papule, which resembled a "bug bite." In an 
apparent typographical error, although the physician stated 
that "[a]t this time I really am sure at a clear etiology 
concerning the skin condition on his arm," he did not 
otherwise specify the etiology.  

At the April 2009 Travel Board hearing, the Veteran reported 
developing a skin disorder on his forearms several months 
following Gulf War service. He described developing red bumps 
on his forearms that would eventually leave scars. Although 
the Veteran is not competent to diagnose any skin disorder, 
his testimony of his symptoms is competent evidence. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995)); see also Layno v. Brown, 
6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).   

The record shows that the Veteran has a skin disorder with 
varying severity. The requirement of a "current disability" 
is "satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  Essentially, if a claimant 
is diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if 
it is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service. 
The question of its severity is one of rating, not of service 
connection. Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress); see also  
Voerth v. West, 13 Vet. App. 117 (1999) ((In increased rating 
case, holding that (1) where veteran testified that his cyst, 
when inflamed, did not have an impact upon his employment, 
and; (2) where veteran stated that his worsened condition 
would "only last a day or two," the Board was not required 
to schedule a rating examination for the period the cyst was 
inflamed, because "a person who experiences a worsened 
condition for a few days out of a year simply is less 
impaired than someone who suffers from the worsened condition 
for weeks or months.")).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of approximate balance. 
In this matter, the Board is of the opinion that this point 
has been attained. Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). The 
Board finds that the evidence showed the Veteran having an 
undiagnosed skin disorder of both forearms following active 
service in the Persian Gulf. The claim is granted. 38 C.F.R. 
§ 3.317; See id. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.

New and Material Evidence

The Veteran contends that he has submitted new and material 
evidence to reopen a claim of service connection for insomnia 
and fatigue, as due to an undiagnosed illness. The Board 
finds that a February 2006 VA treatment note and an April 
2009 private medical record constitute new and material 
evidence for purposes of this appeal. The petition to reopen 
is granted. 

In a February 2002 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
insomnia and fatigue, as due to an undiagnosed illness. The 
RO sent notice of the decision to the Veteran at his last 
address of record. A notice of disagreement was not received 
to initiate an appeal from that determination. Therefore, the 
February 2002 rating decision became final. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In February 2002, the RO denied the Veteran's claim of 
entitlement to service connection for insomnia and fatigue 
due to an undiagnosed illness based on evidence indicating 
that insomnia and fatigue were related to a non-service 
connected depressive disorder.  

As part of his July 2006 attempt to reopen the claim, the 
Veteran submitted recent VA treatment records, an April 2009 
private medical note and provided testimony at a Travel Board 
hearing. A VA treatment note, dated February 2006, reflected 
that the Veteran continued experiencing insomnia, but his 
depressive symptoms had resolved. The April 2009 private 
medical note by a healthcare provider stated that the Veteran 
did not presently have anxiety symptoms, but continued to 
experience insomnia. 

During the Travel Board hearing, the Veteran reported that he 
experienced insomnia ever since Gulf War service. The 
evidence noted above is new, as it was not previously of 
record. It is also material because it provides medical 
evidence that the Veteran continued to experience insomnia 
despite depressive and anxiety symptoms resolving - the 
reason for prior denial in February 2002. Thus, it raises a 
reasonable possibility of substantiating the claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for insomnia and fatigue 
due to an undiagnosed illness is reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Service connection for a disability manifested by insomnia 
and fatigue

The Veteran reported continuously experiencing insomnia and 
fatigue symptoms following his active service in the Persian 
Gulf. The Board finds that the evidence shows a continuity of 
symptomatology of insomnia and fatigue of uncertain etiology 
following Persian Gulf service, and the claim is granted. 

During the Travel Board hearing, the Veteran reported that he 
continuously experienced insomnia and fatigue following Gulf 
War service. Insomnia and fatigue are symptoms of an 
undiagnosed illness. 38 C.F.R. § 3.317(b). 

The Veteran underwent a November 2000 VA examination. He 
reported having fatigue approximately one to two years 
following Persian Gulf service. It recently increased in 
severity. The Veteran also described having insomnia that was 
characterized by an inability to fall asleep and waking up 
periodically during the night.  Critically as to the question 
of an etiology, the November 2000 VA examiner noted that the 
Veteran had experienced depression secondary to insomnia.   

The Veteran was reexamined in June 2005. He affirmed having 
continued insomnia.  However, as opposed to the November 2000 
VA note indicating the initial cause of which disability, the 
June 2005 examiner expressed the converse of the November 
2000 medical opinion, and attributed the Veteran's insomnia 
and fatigue to past diagnoses of depression, anxiety, and 
dysthymia. 

Subsequently, a February 2006 VA treatment note reflected 
that the Veteran continued to experience insomnia, but his 
depressive symptoms had resolved. An April 2009 private 
medical note by a healthcare provider stated that the Veteran 
did not presently have anxiety symptoms, yet continued to 
experience insomnia. 

The evidence thus indicates that the Veteran continues to 
experience insomnia and fatigue - clearly symptoms of a 
"sleep disturbance" within the meaning of 38 C.F.R. § 
3.317(b)(9).  Although the VA examiner conducting the June 
2005 examination attributed the Veteran's insomnia and 
fatigue symptoms to depression, additional evidence showed 
that the insomnia and fatigue symptoms remained despite 
depressive symptoms resolving. The claim for service 
connection for an undiagnosed illness manifested by insomnia 
and fatigue is granted. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  

ORDER

Service connection for papules of the forearms, claimed as 
due to an undiagnosed illness is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards. 

The petition to reopen a claim of service connection for a 
sleep disturbance is granted.

Service connection for a disability manifested by sleep 
disturbance is granted,  subject to the statutes and 
regulations governing the payment of monetary awards.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


